Title: To Thomas Jefferson from George Jefferson, 11 August 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond 11th. Augt. 1806.
                        
                        No more of your Tobacco has yet arrived. I have only the four hhds, of which I some time since informed you.—One I find must have been left on the way, as I have manifests for five.—
                        I forwarded the day before yesterday by Mr. Cravens Waggons the whole of your groceries &c—with 20
                            Bushls of Coal—some of the books might have gone, but it was late in the day, & I did not know without seeing Mr.
                            Oldham which packages contained them.
                        The watch should have been sent by James, but Major Duval is absent, and will be for some weeks.
                  I am Dear
                            Sir Yr Very humble Servt.
                        
                            Geo. Jefferson
                     
                        
                    